Nott, J.,
concurring:
I agree in the conclusion of the opinion read by the Chief Justice. The case is that of a sale of property by an agent within the Union lines, while the principal and the property are both within the Confederate lines. These facts bring the case within the Non-intercoitrse act, (12 Stat. L., p. 257,) as construed by this court in Blakeley’s Case, (2 C. Cls. R., p. 323,) and by the Supreme Court in the recent cases of Grossmayer and of Lane.
Burbridge & Co. did not sell or affect to sell their own alleged, equitable interest in the property. They describe it in the body of their contract as the property of Leo L. Johnson; and they sign the agreement not as factors but as agents. It is true that if this contract had been valid, they would have been estopped from setting up subsequently their own concealed interest; but such an estoppel cannot spring from an illegal transaction. I think that the contract here was void, and that *666Johnson could not do by an agent what he could not do of himself